         Case 1:18-cr-10364-DPW Document 45 Filed 05/31/19 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA


          v.                                              Criminal No. 18-cr-10364-DPW


 JASIEL F. CORREIA, II,

           Defendant.


                   REPORT IN LIEU OF FINAL STATUS CONFERENCE
                        PURSUANT TO LOCAL RULE 116.5(c)

Cabell, U.S.M.J.

       On May 29, 2019, the parties requested that the case be reported to the District Judge for a

pretrial conference, which the court has set for June 25, 2019. Accordingly, no further status

conferences are necessary before me and I report as follows:

       Local Rule 116.5(c)(1) – Whether the Defendant Requests a Rule 11 Hearing

       The defendant does not request a Rule 11 hearing.

       Local Rule 116.5(c)(2)(A) – Status of Discovery

       Discovery is complete; no discovery motions have been filed and none are anticipated.

       Local Rule 116.5(c)(2)(C): Whether all Motions under Rule 12(b) Have Been Filed

       The deadline for filing Rule 12(b) motions is July 15, 2019.

       Local Rule 116.5(c)(2)(D) – The Status of Excludable Time

       The court has entered orders excluding the time from the defendant’s October 11, 2018

initial appearance through June 25, 2019, the date set for the pretrial conference. Accordingly, 70
         Case 1:18-cr-10364-DPW Document 45 Filed 05/31/19 Page 2 of 2



non-excludable days will remain under the STA when and if the pretrial conference is held as

scheduled.

       Local Rule 116.5(c)(2)(E) and (c)(3): Estimate of Trial and Miscellaneous Matters

       The parties estimate a trial would last no more than two weeks. There are no other matters

specific to the case that would assist the District Judge upon transfer.



                                                      /s/ Donald L. Cabell
                                                      DONALD L. CABELL, U.S.M.J.

DATED: May 31, 2019




                                                  2
